DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 07/09/2021. Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10-13, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grimsrud US 2016/0162205 (“Grimsrud”).
As per independent claim 1, Grimsrud teaches A storage device (FIG. 1 illustrates a storage device 102 in communication with a host system 100, para 0022 and FIG. 1) comprising:
a nonvolatile memory (The storage device 102 includes a non-volatile memory storage array 106, para 0022 and FIG. 1);
a controller electrically connected to the nonvolatile memory (The storage device 102 includes a non-volatile memory controller 104 to perform read, write and failure recovery operations with respect to the non-volatile memory storage array 106, para 0022 and FIG. 1) and configured to:
according to a first command received from a host (In FIG. 1, a spare space adjustment module 128 may be executed in the host system 100, para 0029. The spare space adjustment module 128 may perform configuration operations by issuing commands to the controller 104, para 0036. Also see paragraph [0043]. “Upon receiving (at block 605) indication from the user interface 130 of selection of the graphical element to accept the determined adjustment, the storage device driver 116 sends (at block 606) a resize command with an adjustment amount as a parameter for the spare space to the storage device 102.”), the first command designating a first namespace (A namespace is being interpreted as a collection of one or more blocks based on the filed specification. See page 4 lines 19-26 of the instant filed specification. In Grimsrud, responsive to the command, reconfiguration of a spare space blocks 122 and free space blocks 124 is performed to convert blocks between the two spaces, para 0036 and FIG. 4) and a first capacity (Responsive to the command, a conversion of blocks between the spare space 122 and the free space 124 is performed based on a determined number of blocks, para 0036 and FIG. 4. The adjustment amount is specified in the command, para 0043),
increase an over-provisioning capacity of the first namespace by the designated first capacity (Responsive to the command, if (at block 406 of FIG. 4) the adjustment is to increase the spare space, then at block 408, the determined number of blocks in the free space is converted to spare space blocks, para 0036 and FIG. 4. Note that spare space comprises space hidden from a user but available to the controller, para 0028).
As per dependent claim 2, Grimsrud discloses the device of claim 1. Grimsrud teaches wherein the first namespace has a second capacity for storing user data (An adjustment to increase the spare space would result in decreasing the free space available to the user and an adjustment to decrease the spare space would result in increasing the free space available to the user, para 0033).
As per dependent claim 3, Grimsrud discloses the device of claim 1. Grimsrud teaches wherein a capacity allocated to the first namespace for storing the user data is the second capacity after the over-provisioning capacity of the first namespace is increased (An adjustment to increase the spare space would result in decreasing the free space available to the user and an adjustment to decrease the spare space would result in increasing the free space available to the user, para 0033).
As per dependent claim 5, Grimsrud discloses the device of claim 1. Grimsrud teaches wherein the nonvolatile memory includes a plurality of blocks, and the controller is further configured to: execute a garbage collection; and in executing the garbage collection, change a namespace to which an empty block belongs to another namespace, the empty block storing no valid data (Garbage collection operation when executed consolidates pages in blocks in the user space or free space, para 0027).
As per dependent claim 6, Grimsrud discloses the device of claim 1. Grimsrud teaches wherein the first command is a command with which no user data is transmitted to the storage device (“Upon receiving (at block 605) indication from the user interface 130 of selection of the graphical element to accept the determined adjustment, the storage device driver 116 sends (at block 606) a resize command with an adjustment amount as a parameter for the spare space to the storage device 102.” Para 0043).
As per dependent claim 10, Grimsrud discloses the device of claim 1. Grimsrud teaches wherein the controller is further configured to: according to increasing the over-provisioning capacity of the first namespace, transmit an identifier and a size of the first namespace to the host (Responsive to adjustments of spare blocks 122 and free blocks 124, the controller 104 may send (at block 702) a message to the storage device driver 116 of the new amount of spaces so that the host operating system 112 may incorporate that information into its management of the storage device 102, para 0045 and FIG. 7).
As per claims 11-13, 15-16, and 20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3, 5-6, and 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grimsrud in view of Horn US 2014/0181369 (“Horn”).
As per dependent claim 4, Grimsrud discloses the device of claim 1. Grimsrud may not explicitly disclose, but in an analogous art in the same field of endeavor, Horn teaches further comprising a volatile memory, wherein the over-provisioning capacity is allocated in the volatile memory (A process 400 allocates at least some or entire portion of a recovered storage capacity for overprovisioning, para 0023. The invention can be applied to volatile memory such as DRAM or SRAM, para 0028).
Given the teaching of Horn, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Grimsrud with “further comprising a volatile memory, wherein the over-provisioning capacity is allocated in the volatile memory”. The motivation would be that the disclosed embodiments improve data storage system performance and increases endurance, para 0026 of Horn.
As per dependent claim 14, this claim is rejected based on arguments provided above for similar rejected dependent claim 4.
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grimsrud in view of Kern US 2009/0164702 (“Kern”).
As per dependent claim 7, Grimsrud discloses the device of claim 1. Grimsrud may not explicitly disclose, but in an analogous art in the same field of endeavor, Kern teaches wherein the first namespace includes a plurality of groups, the plurality of groups each have a write frequency that is a frequency of storing user data, the write frequency of the plurality of groups being different from each other (Data blocks are grouped in two or more data block pools, such that a pool is constituted to include data blocks having similar thresholds of erase cycle state. In this aspect, assignment of a physical address occurs by selecting the appropriate pool based on the rate (e.g., frequency) at which a system address is written, para 0049).
Given the teaching of Kern, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Grimsrud with “wherein the first namespace includes a plurality of groups, the plurality of groups each have a write frequency that is a frequency of storing user data, the write frequency of the plurality of groups being different from each other”. The motivation would be that the invention can facilitate improved memory access and data retrieval, para 0116 of Kern.
As per dependent claim 8, Grimsrud in combination with Kern discloses the device of claim 7. Grimsrud may not explicitly disclose, but Kern teaches wherein the plurality of groups include a first group and a second group, the write frequency of the first group being higher than the write frequency of the second group (Data blocks are grouped in two or more data block pools, such that a pool is constituted to include data blocks having similar thresholds of erase cycle state. In this aspect, assignment of a physical address occurs by selecting the appropriate pool based on the rate (e.g., frequency) at which a system address is written, para 0049).
The same motivation that was utilized for combining Grimsrud and Kern as set forth in claim 7 is equally applicable to claim 8.
As per dependent claim 9, Grimsrud in combination with Kern discloses the device of claim 8. Grimsrud may not explicitly disclose, but Kern teaches wherein the first namespace is one of a plurality of namespaces, the plurality of namespaces each have the plurality of groups, the first group is allocated across the plurality of namespaces (Data blocks are grouped in two or more data block pools, such that a pool is constituted to include data blocks having similar thresholds of erase cycle state. In this aspect, assignment of a physical address occurs by selecting the appropriate pool based on the rate (e.g., frequency) at which a system address is written, para 0049).
The same motivation that was utilized for combining Grimsrud and Kern as set forth in claim 8 is equally applicable to claim 9.
As per dependent claims 17-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 7-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132